UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 2, 2011 American Wagering, Inc. (Exact name of registrant as specified in its charter) Nevada 000-20685 88-0344658 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 675 Grier Drive, Las Vegas, Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 735-0101 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.03. Creation of a Direct Financial Obligation or an Obligation Under an Off-Balance Sheet Arrangement of a Registrant. As previously disclosed on a Form 8-K filed by American Wagering, Inc. (the “Company”) with the Securities and Exchange Commission on April 14, 2011 (the “April Form 8-K”), on April 13, 2011, the Company entered into a Merger Agreement and related Bridge Loan Agreement with William Hill Holdings Limited (“Lender”).Pursuant to the Bridge Loan Agreement, Lender agreed to loan to the Company funds in an aggregate principal amount of up to $7.25 million (the “Bridge Facility”).Upon the execution of the Bridge Loan Agreement, the Company initially drew down $4.25 million from the Bridge Facility. The remainder of the Bridge Facility may be funded from time to time in Lender’s sole discretion during the term of the Bridge Facility.On September 2, 2011, the Company drew down an additional $750,000 from the Bridge Facility. The draw was made for [general working capital purposes].The April Form 8-K contains a summary of the material terms of the Bridge Loan Agreement which terms are incorporated into this Item 2.03 by reference. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. American Wagering, Inc. (Registrant) Date:September 9, 2011 By: /s/ Victor Salerno Victor Salerno Its: Chief Executive Officer and President 2
